Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 1 of 15 PageID #: 309




RECEIVED
  JUL t 5 2019

 BY MAIL


                              THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


      Richard C. Carrier, Ph.D., an
      individual

                 Plaintiff,                        Case No. 4:19-cv-01059-JCH

          V.


      Skepticon, Inc., and Lauren Lane,            RESPONSE TO DEFENDANTS'
      an individual,                               MOTION TO DISMISS, WITH
                                                   INCORPORATED MEMORANDUM
                 Defendant.



           It is important to remember that Defendants made claims additional to those

      of other parties, and are being sued for those claims, and evidence at trial and

      pied in Plaintiff's Complaint will show the ' Defendants knew those additional

      claims to be false when they published them, which satisfies the requirements of

      defamation even of a public figure.

           As to the statute of limitations, the original cause of action in this case was

      commenced within Missouri's statute of limitations, and had it been filed in

                                               1
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 2 of 15 PageID #: 310




      Missouri it would have been in accordance with all pertinent Missouri laws.

      Precedents aside, no actual law says actions commensurate with Missouri law

      must be barred from its savings statute (Mo. Rev. State§ 516.230), which statute

      makes no mention of an exclusion for actions commenced in another state, and

      at most presumes only that an action previously commenced satisfy Missouri law,

      as in this case Plaintiff's action in Ohio did, by being commenced within

      Missouri's statute of limitations and not in contravention of any Missouri law,

      warranting equitable tolling in this case.

           Plaintiffs in interstate disputes have a right to a fair trial on matters in

      contest, and courts should not interpret statutes so narrowly as to deprive

      citizens of their rights, particularly for correctable technical defects, or for any

      reason other than the merits and compliance with existing laws.

           It is thereby here contended that the Defense's motion should be dismissed.




      1. Defense Misrepresents the Substance of This Case

           This case is not about whether the Plaintiff "hits on" students or other adult

      persons. Were that all the Defendants' alleged , no lawsuit would have been

      brought in this matter. The subject matter of this action is solely as stated in the

      Complaint (Dkt. 1), §23:




                                                   2
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 3 of 15 PageID #: 311




            False and defamatory statements ... include, but are not limited to,

            the assertion that Dr. Carrier engaged in "repeated boundary-

            pushing behavior" at Skepticon or with anyone associated with

            Skepticon, and that Skepticon, Inc. , "stopped inviting [Dr. Carrier] to

            speak partly because of" the alleged incidents "including towards

            someone involved in Skepticon," alleging multiple incidents, and

            alleging the intention as early as 2013 to exclude the Plaintiff's

            presence at Skepticon for this reason, and the assertion that

            "attendees' well being and comfort is put at an unacceptable risk

            by Carrier's presence ... "




          As evidence will show at trial, Dr. Carrier's conduct at Skepticon was fully in

      accord with or not violative of Skepticon 's own policies and indeed was initiated

      by and with the enthusiastic consent of Defendant Lauren Lane, then and now

      President of Skepticon, Inc. , and organizer of conferences pertinent, who is now

      making false accusations regarding his conduct with her and at Skepticon

      conferences that are provably false.

          What is defamatory are the false claims that: (1) Dr. Carrier repeated

      behavior he was told was unaccepted or unacceptable, as opposed to respecting

      the wishes and consent of others involved as in fact Dr. Carrier has done at all



                                               3
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 4 of 15 PageID #: 312




     times; (2) that he was in prior years publicly disinvited from Skepticon for that

      reason ; (3) and that his behavior poses an unacceptable risk to Skepticon

      attendees' "well being and comfort" (which "risk" was not established, under

      Skepticon's policies, merely by asking attendees' consent to discuss sexual or

      romantic interest with them) .

           Also defamatory, per Complaint (Dkt. 1) §29, are the allegations that Dr.

      Carrier violated the Skepticon conference 's "sexual harassment" policy, when

      either no pertinent behavior occurred at Skepticon and thus was not subject to

      that policy or else no pertinent behavior ever occurred or continued without the

      other party's consent and thus did not violate Skepticon 's policy, which fully

      allowed consensual expressions of sexual interest (per below), and indeed

      respectful expressions of such were encouraged by conference staff (including

      Lane) , and in official workshops (such as one conducted by Miri Mogilevsky at

      the 2013 Skepticon on how to ask people out at conferences). If the Defendants

      are now claiming they never accused the Plaintiff of violating Skepticon 's sexual

      harassment policy, that that was not the communicated intent of their public blog

      post, let them now declare it in their Reply.

           The true facts of what happened are as stated in Complaint (Dkt. 1), §30-36.

      That they also referenced the defamation of other parties was not "omitted" but

      specifically referenced in Complaint (Dkt. 1), §9. That the Defense is attempting



                                                4
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 5 of 15 PageID #: 313




     to "change the subject" in an inflammatory way to attempt to win the Court's

     sympathy is indicative of their untrustworthiness in this matter in general and

      Plaintiff respectfully requests that that tact be taken into account when weighing

     the merits of their assertions in respect to this motion.




      2. The Claim Should Not Be Time-Barred

           The Plaintiff here adopts, re-alleges, and incorporates by reference

      everything he already argued in respect to this question in his Complaint (Dkt. 1),

      §48-58, as it they were set forth in full herein and further argues as follows.

           Defense argues "it would be arbitrary and fundamentally unfair to subject

      the Defendants to Ohio law, where it was already determined that they lack

      significant contacts with that state," but both the Missouri and Ohio savings

      statutes exist tor precisely such circumstances: commencing an action that is

      subsequently found to have been tiled in the wrong court, or to have suffered any

      correctable error that does not result in a judgment on the merits or dismissal

      with prejudice. Indeed there is no conflict of law in this matter between these

      states. All plaintiffs have a right to seek justice, and it would be arbitrary and

      unfair to bar them doing so when their actions have been fully in accord with the

      law in both states and erred only in respect to choice of venue, a correctable




                                                5
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 6 of 15 PageID #: 314




      defect. The complaint in Ohio was filed within Missouri 's statute of limitations,

      and in compliance with applicable Missouri laws, ergo it should be preserved.

           It is also not true that "nothing prevented" the Plaintiff "from filing on time in

      Missouri," as he was not legitimately aware of the invalidity of an Ohio jurisdiction

      until the court's ruling on the matter, and it is unduly burdensome to diversity

      plaintiffs and the courts that they be always required to file multiple simultaneous

      lawsuits in multiple states, doubling or even tripling effort, time, and expense. It is

      prima facie reasonable that a citizen of Ohio should have a cause of action in

      Ohio against parties acting in concert across several states to defame him , for (a)

      Ohio has an interest in protecting the rights of its citizens, (b) diversity jurisdiction

      often recognizes such a choice of venue, and (c) Plaintiff had well-pied reasons

      to believe the Defendants all knew or should have known he resided in Oh io

      when they defamed him or explicitly targeted his Ohio business relations. See

      Carrier v. FreethoughtBlogs Network et al, 0kt. 17, a true and correct copy of

      which is here attached as Exhibit 1 (only with original docket headers removed

      for the convenience of the present court) , and 0kt, 40, a true and correct copy of

      which is here attached as Exhibit 2 (only with original docket headers removed

      for the convenience of the present court).

           Acting in good faith and under the advice of his counsel at the time, Plaintiff

      genuinely believed he had a good argument for preserving the Ohio jurisdiction



                                                 6
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 7 of 15 PageID #: 315




      and could not have known in advance how the court would rule on it, and took all

      actions legally and financially available to him while seeking that judgment to

      establish equitable tolling of the statute of limitations. Accordingly it would be

      contrary to and subverting of the Plaintiff's rights to disallow Missouri's savings

      statute from applying to an action commenced in good faith in another state that

      nevertheless satisfied all the requirements explicitly stated in Missouri law.

           Precedent actually can support this conclusion. In King v. Nashua Corp.,

      587 F. Supp. 417 (E.D. Mo. 1984), the only precedent on which every other court

      has ultimately relied in this regard, it was ruled only that "the Missouri statute of

      limitations" will not "be tolled by the Missouri non-suit statute" when "the plaintiff

      did not file in Illinois by innocent mistake or good faith," citing in turn Phillips v.

      Whittom, 192 S.W.2d 856 [Mo. 1946] as precedent, in which tolling was denied to

      a plaintiff owing to his "patent negligence and want of diligence," neither of which

      describes the Plaintiff now. As this Plaintiff filed a joint suit in good faith in Ohio

      and was determined only to have lost that jurisdiction by innocent mistake, King

      would appear to support equitable tolling in this case. For in King tolling was only

      denied because there "appears no reason for this error," whereas in the present

      case there is a manifest reason for this error. Indeed in King, the plaintiff had

      voluntarily dismissed his out-of-state case, which is not analogous to the present

      case, where dismissal was forced on the Plaintiff by an unexpected adverse



                                                 7
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 8 of 15 PageID #: 316




     judgment from the court regarding an unforeseeable technical error. Indeed,

      Phillips v. Whittom, 192 S.W.2d 856 (Mo. 1946), cited in King, declares "the

      negligent bringing of a void action will not toll the statute of limitations if the

      plaintiff's negligence be great enough," citing in turn previous cases where "it is

      there indicated the negligence must be gross." There has been no negligence in

      this case, gross or otherwise.

           Accordingly, Defense's citation of Mizokami Bros. of Arizona, Inc. v. Mobay

      Chemical Corp. [798 F.2d 1196 (8th Cir. 1986)] is inapposite, as Mizokami merely

      cites King, so the reasoning in King must govern. Which reasoning, per above,

      supports Plaintiff's receiving the benefit of Missouri's savings statute under

      equitable tolling in the present case. This is not without precedent, as explained

      in Muzingo v. Vaught, 887 S.W.2d 693 (Mo. Ct. App. 1994), which cites and

      quotes eight examples of savings statutes preserving lawsuits originally filed

      outside a state (Ibid. at 696). Plaintiff contends the reasonings given there are all

      apposite here.

           Though the Muzingo court ultimately decided against these precedents,

      Judge C.J. Shrum wrote a dissenting opinion thereto (Ibid. at 697-699) , cogently

      arguing exactly what Plaintiff believes should be the correct decision in cases like

      his own. Shrum observes that for all citable precedents there is never given "any

      reasoned explanation for such a rule" against applying the savings statute to



                                                8
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 9 of 15 PageID #: 317




     suits previously filed in another state, and indeed with this remark specifically

      repudiating the Mizokami court ruling on which Defense relies. Shrum further

     concludes that "fundamental fairness and basic justice require that litigants, such

      as the Muzingos, have their claims tried and decided on their merits and not

      disposed of on a procedural technicality." Plaintiff concurs.

           It is here added that by Defense's own argument, "Missouri choice of law

      determinations look to the following factors: (1) the place where the injury

      occurred , (2) the place where the conduct causing the injury occurred , [and] (3)

      the domicile, residence, ... of the parties. " Regardless of anyone 's belief, the

      Plaintiff actually resides in Ohio and actually resided in Ohio when Defendants

      defamed him ; and Ohio is where a substantial amount of injury occurred , as that

      is where the Plaintiff resides and receives his income and suffered damage to

      Ohio business relationships. If Defendants in Missouri had fired a homing missile

      at the Plaintiff thinking it would strike him in California but it actually struck him in

      Ohio, it would be perverse to conclude they were exempt from Ohio law in the

      matter. And if nevertheless courts so ruled , indeed to that plaintiff's surprise ,

      being for reasons obscure to him and even his lawyer, it would be even more

      perverse to deny that plaintiff their right to refile in what law deems a suitable

      venue ; which would not be California, but Missouri.




                                                  9
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 10 of 15 PageID #: 318




           Finally, the Plaintiff appeals to his Constitutional rights in this matter, which

      per Article VI, Clause 2, "shall be the supreme Law of the Land; and the Judges

      in every State shall be bound thereby, any Thing in the Constitution or Laws of

      any State to the Contrary notwithstanding." Article IV, Section 1 declares "Full

      Faith and Credit shall be given in each State to the public Acts, Records, and

      judicial Proceedings of every other State." By which principle the Missouri

      savings statute 516.230 must give full faith and credit to a good faith proceeding

      in Ohio that otherwise satisfies the statute as written; therefore Missouri must

      recognize the Ohio action as commenced . The 14th Amendment further declares

      that "No state shall make or enforce any law which shall abridge the privileges or

      immunities of citizens of the United States," and per Shrum, a mere judicial

      precedent establishing without constitutional principle an unlegislated rule barring

      a plaintiff's rights under the plain wording of Missouri law and even Ohio and

      Federal law should be unconstitutional. Said Amendment also declares, "nor

      shall any state ... deny to any person within its jurisdiction the equal protection of

      the laws." A citizen of Ohio should be as protected by Missouri laws as any

      citizen of Missouri for actions arising in Missouri. Indeed, Ohio and Missouri both

      have essentially the same savings statute, establishing the same right, so under

      what other conditions can Plaintiff find relief if both are said not to apply to him?

           The Missouri savings statute and equitable tolling should therefore apply.



                                                10
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 11 of 15 PageID #: 319




      3. Proving Falsity and Actual Malice

           The Plaintiff here adopts, re-alleges, and incorporates by reference

      everything he already argued in respect to this question in his Complaint (Dkt. 1),

      §30-36, as if they were set forth in full herein. Which pleadings demonstrate the

      actual malice standard here stands a reasonable chance of being met at trial.

      Plaintiff further argues as follows.

           Defense alleges "well-being and comfort" are each subjective and cannot be

      proven false, but this is not relevantly true in this case, as this question was

      already decided by Skepticon's own published policies at the time: it cannot be

      presumed that behavior that comports with their written and disseminated polices

      can be adjudged as a threat to attendees' "well-being and comfort" because the

      policies Skepticon wrote specifically serve the aim of defining what Skepticon

      deems as posing such a threat. A true and correct copy of Skepticon 's 2012

      Harassment Policy taken without alteration from The Internet Archive (https://

      archive.org), which applied to all years relevant, is here attached as Exhibit 3. It

      states the conference "does encourage an environment of sex positivity where

      sex and sexuality are discussed" and directs attendees to seek consent for all

      interests. Consequently, seeking and respecting consent does not violate but

      obeys their policy. Defendants cannot now claim that would be sexual




                                              11
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 12 of 15 PageID #: 320




      harassment or "misconduct" even by Skepticon's own officially stated standards,

      nor that such compliance with policy constitutes a risk to well-being or comfort.

           Likewise repeating behavior that pushes stated boundaries is a factual

      question, not opinion. Whether anyone stated a boundary, and Plaintiff persisted

      in spite of it, is a question of fact. If the Defendants wish to affirm in their Reply

      that they did not mean Richard Carrier had continued any behavior against any

      boundary he was informed of, then their statement on that point can be

      construed as not defamatory, but then their allegation of his violating their sexual

      harassment policy is then admitted by them to be false and is therefore

      defamatory, because it did not prohibit asking for consent nor described asking

      for consent as "boundary pushing" (much less as a threat to "well-being and

      comfort") but in fact specifically mandated consent-seeking as a condition of

      compliance with the policy. Therefore the Defense is caught in a Catch-22: no

      matter what it affirms here, at least one of the Defendants' statements is thereby

      admitted to be knowingly false and thus defamatory.

           It is also false that Plaintiff's account of events in Complaint (Dkt. 1,

      §30-36) constitutes "an admission that he engaged in sexual misconduct with

      people involved in Skepticon" because under Skepticon policy at the time nothing

      he actually did is "misconduct" under it. Again, this case is not about whether the

      Plaintiff sought and respected consent at Skepticon, or engaged in mutually



                                               12
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 13 of 15 PageID #: 321




      consensual behavior there; this case is about the knowingly false allegation that

      he disregarded consent at Skepticon. It is the latter that is defamatory and the

      subject of this suit, not the former.

           It is also immaterial for the purposes of this motion that Amy Frank had

      previously made accusations against the Plaintiff unrelated to Skepticon.

      Repeating defamatory statements is still defamation. But more importantly, Frank

      was not a Skepticon attendee and nothing pertaining to her involved Skepticon.

      The defamatory statements alleged in Plaintiff's Complaint pertain to behavior at

      Skepticon , and with persons attending or connected to it. If all Defendants had

      done was relate Frank's complaint and given that as their sole reason for their

      actions and publication , they would not have been the subject of any lawsuit. The

      Defendants are being sued for adding further false allegations, as described in

      the Complaint, not merely for repeating Frank's. Which additions include the false

      claim that the Plaintiff was previously disinvited for this reason , which the

      Defendants know to be false, as they had no such knowledge at that time.

           As to the statement, regarding the Plaintiff and persons unconnected with

      Skepticon , that "he met their polite deferral of his interest with more blunt

      expressions of interest" (communicated only second hand by another party, not

      Skepticon or Lane) , this does not support any claim that Dr. Carrier violated

      Skepticon policy, which only applies at Skepticon , or that he was previously



                                              13
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 14 of 15 PageID #: 322




      disinvited from Skepticon for that reason (as no one involved with Skepticon

      knew of such things at that time either), nor does it support any claim that he

      continued any behavior he was told was unwanted, as the word "deferral" is

      deliberately ambiguous, describing even the absence of any clear statement as

      to the matter, upon which asking consent before continuing would then be

      required, not prohibited, even by Skepticon's own policies.

           Again , merely stating that the Plaintiff asks for consent would not have been

      defamatory; and if the Defendants wish to declare now that they meant nothing

      else by any of their assertions regarding him, let them do so in their Reply.

      Otherwise, Defendants are affirming they did not mean merely that Dr. Carrier

      asks for consent, but that he disregards consent (a requirement of violating even

      Skepticon's sexual harassment policy) , which allegation is defamatory. Likewise,

      this is not about Defendants merely repeating others' defamatory statements, but

      adding their own , to wit, that the Plaintiff sexually harassed Lauren Lane and

      unnamed "others" at Skepticon, that he had in a previous year been disinvited for

      that reason, and that he repeatedly pushed stated boundaries with persons at or

      associated with Skepticon . All of which the evidence shall prove at trial

      Defendants knew to be false when they published them.

           Accordingly, Defense 's motion to dismiss for these reasons as well should

      be denied.



                                              14
Case: 4:19-cv-01059-JCH Doc. #: 7 Filed: 07/15/19 Page: 15 of 15 PageID #: 323




      DATED this 12-t~ ay ot)u /,~ 2019.




      Richard C. Carrier (prose)
      134 W. Tulane Rd. Apt. B
      Columbus, OH 43202-1943
      (510) 932-9536
      richard.carrier@icloud.com




                                CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a true d accurate copy of the
      foregoing was served upon Defense counsel chael Ne pie, both by email at
      mnepple@thompsoncoburn.com and by re lar mail          hompson Coburn LLP,
      One US Bank Plaza, St. Louis, MO 631 0 on 2         , 201 .




                                            15
